Case 1:20-cr-00291-JEB Document1 Filed 12/29/20 Page1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
ve : VIOLATION:
: 18 U.S.C. § 1001(a)(2)
VICTOR RAMOS SANCHEZ : (False Statements)
AKA “NASR,” :
Defendant. : UNDER SEAL
CRIMINAL INFORMATION

 

COUNT ONE-False Statements
The United States Attorney charges that:

1. The Federal Bureau of Investigation (“FBI”) has been investigating foreign terrorist
groups, including the Islamic State of Iraq and al-Sham (“ISIS”). ISIS has been designated by the
United States Secretary of State as a Foreign Terrorist Organization under Section 219 of the
Immigration and Nationality Act and as a Specially Designated Global Terrorist (*“SDGT’) entity
under section I (b) of Executive Order 13224, who have sought to recruit U.S. persons as supporters
and fighters. To gain supporters, recruit fighters, and raise funds, ISIS spreads its message of
violent jihad using internet websites and social media platforms. Using these platforms, ISIS posts
audio and video—including recruitment messages and updates of events in Syria and Iraq—to
draw support. Online chat rooms controlled by [SIS sympathizers effectuate this support.

2, VICTOR RAMOS SANCHEZ, aka NASR (“SANCHEZ”), is a resident of the
District of Columbia.

5h At all relevant times, the FBI, an agency of the Executive Branch of the United

States government, was conducting a criminal investigation to determine if a group of individuals

in Washington D.C. and elsewhere, including the defendant SANCHEZ, were committing federal
Case 1:20-cr-00291-JEB Document1 Filed 12/29/20 Page 2 of 4

offenses relating to terrorism, including but not limited to whether they may be attempting to
recruit for ISIS and to travel to ISIS controlled territory in Syria and Iraq, and other crimes (“the
FBI Investigation”). A federal grand jury investigation in the District of Columbia was also
initiated to investigate these potential offenses. Both the federal grand jury investigation and the
FBI Investigation involved possible violations of 18 U.S.C. § 2339B (Material Support for a
Foreign Terrorist Organization), to wit, material support of ISIS.

4, The following information was material to the FBI Investigation and the federal
grand jury investigation: whether SANCHEZ, and others expressed support for ISIS; whether
SANCHEZ and others watched, reviewed and distributed ISIS propaganda; the identity of persons
who SANCHEZ and others encouraged to support ISIS; how SANCHEZ and others encouraged
supporters of ISIS; whether SANCHEZ and others were training or preparing to fight for ISIS in
the United States; whether SANCHEZ, and others had any connection with ISIS members or any
person who may have expressed support for committing attacks in the United States on behalf of
ISIS; and whether he was aware of any discussion or planning by anyone to travel to ISIS territory
to support ISIS.

5. On or about August 8, 2019, SANCHEZ appeared before the Grand Jury on this
date and provided testimony under oath, SANCHEZ thereafter answered questions before the
federal grand jury posed by an Assistant United States Attorney and members of the Grand Jury.
A number of his responses were intentionally, willfully, and materially false, including those
discussing his desire to join a foreign terrorist organization, ISIS. Specifically, SANCHEZ’s false

statements included the following:

a. He never distributed material, videos, or images produced by ISIS;
Case 1:20-cr-00291-JEB Document1 Filed 12/29/20 Page 3 of 4

1.

He does not know anyone who distributed material, videos, or images produced by
ISIS;

He never discussed or expressed a desire to fight jihad on behalf of ISIS;

He does not know anyone who has ever discussed or expressed a desire to fight
jihad on behalf of ISIS;

He never expressed a desire to make hijrah to ISIS territory;

He does not know anyone who has ever expressed a desire to make hijrah to ISIS
territory;

He never made plans to travel to ISIS territory;

He never made an agreement to travel to ISIS territory;

He never agreed with anyone to travel to ISIS territory if he saved enough money;
He does not know anyone who has ever made plans to travel to ISIS territory;

He does not know anyone who agreed to travel to ISIS territory;

He never believed ISIS was the legitimate Caliphate; and

m. He did not know of anyone who believed that ISIS was the legitimate Caliphate.

6.

SANCHEZ also was asked in the Grand Jury if he had any contact with P-2 or P-5

after being subpoenaed, and whether he discussed the subpoena with them. SANCHEZ falsely

denied multiple times that he met with P-2 or P-5 after receiving the subpoena, but after being

asked a third time, SANCHEZ admitted that he had spoken with Hannibal P-2 and P-5 on two

occasions after receiving the subpoena. Thereafter SANCHEZ falsely denied they discussed the

topic of the grand jury subpoena during those meetings.

oP)
Case 1:20-cr-00291-JEB Document1 Filed 12/29/20 Page 4 of 4

ip. On or about August 8, 2019, in the District of Columbia and elsewhere, the
defendant, VICTOR RAMOS SANCHEZ, knowingly and willfully make numerous
material false statements to matters pending before the judicial branch, that is a federal
Grand Jury for the District of Columbia, and the executive branch, that is the U.S.
Department of Justice, in the District of Columbia.

(False Statements, in violation of Title 18, United States Code, Section 1001(a)(2))

Respectfully submitted,

MICHAEL R. SHERWIN
Acting United States Attorney
N.Y. Bar No ne

By: UHL,
Tejpal Chawla
Jessi Brooks
Assistant United States Attorneys
National Security Section
United States Attorney’s Office
555 4th Street, N.W., 11" Floor
Washington, D.C. 20530
